                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION

CARLOS MONTANA WILLIAMON                                                                PLAINTIFF

v.                                   Civil No. 6:19-cv-06085

DR. JEFFERY STIEVE (Director of Nursing,
Wellpaths Corporation) and NURSE JOHN
DOE (Wellpaths Corporation, ADC Ouachita
River Unit)                                                                        DEFENDANTS

                                             ORDER


        Before the Court is the Report and Recommendation filed August 7, 2019, by the

Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

(ECF No. 6.)      Plaintiff filed this civil rights action pursuant to 42 U.S.C. § 1983 seeking

compensatory damages against Defendants. Judge Bryant recommends that Plaintiff’s claims be

dismissed without prejudice, because Plaintiff has failed to identify any custom or policy of

Wellpaths Corporation which, implemented by its employees, violated his Constitutional rights.

In addition, Plaintiff has not alleged a sufficiently serious medical need to support a finding of an

Eighth Amendment violation against Nurse John Doe, and Plaintiff cannot state a claim against

Defendant Stieve for deprivation of a Constitutional right based on a theory of respondeat superior

liability.

        No party has filed objections to the Report and Recommendation, and the time to object

has passed.    See 28 U.S.C. § 636(b)(1).       Upon review, the Court adopts the Report and

Recommendation in toto.
       Accordingly, Plaintiff’s Complaint should be and hereby is DISMISSED WITHOUT

PREJUDICE. As dismissal of this action constitutes a “strike” under 18 U.S.C. § 1915(g), the

Clerk is directed to place a § 1915(g) strike flag on the case.

    IT IS SO ORDERED, this 10th day of September 2019.



                                               /s/Robert   T. Dawson
                                               ROBERT T. DAWSON
                                               SENIOR U.S. DISTRICT JUDGE
